Citation Nr: 1424857	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-11 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral varicose veins.

2.  Entitlement to service connection for cellulitis of the right leg. 

3.  Entitlement to service connection for cellulitis of the left leg, status post spider bite.  

4.  Entitlement to service connection for residuals of bilateral quadriceps tears.  

5.  Entitlement to service connection for residuals of a right groin pull.  

6.  Entitlement to service connection for a hernia, pulled abdominal wall.  

7.  Entitlement to service connection for a right elbow scar.  

8.  Entitlement to service connection for chronic gastritis.  

9.  Entitlement to service connection for jungle rot of the feet.  

10.  Entitlement to service connection for a bilateral foot disorder, claimed as bilateral plantar fasciitis, residuals of bilateral foot trauma, residuals of a fractured left heel.  

11.  Entitlement to service connection for a disability manifested by a chronic tickle of the throat.

12.  Entitlement to service connection for right hip bursitis. 

13.  Entitlement to service connection for left hip bursitis.

14.  Entitlement to service connection for a left wrist disorder, to include degenerative arthritis.  

15.  Entitlement to service connection for a pulmonary disorder, to include as due to undiagnosed illness.  

16.  Entitlement to service connection for bilateral leg radiculopathy, to include as due to undiagnosed illness or as secondary to service-connected degenerative joint disease (DJD) of the thoracolumbar spine. 

17.  Entitlement to service connection for testicular epididymitis.  

18.  Entitlement to service connection for a disability manifested by loss of grip in the bilateral hands, to include as due to undiagnosed illness.  

19.  Entitlement to service connection for a toe disorder, claimed as heloma molle due to a right hammertoe.  

20.  Entitlement to service connection for a urinary disorder, claimed as urinary tract infections, to include as due to undiagnosed illness.  

21.  Entitlement to service connection for hemorrhoids.  

22.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

23.  Entitlement to an initial compensable rating for bilateral hearing loss.  

24.  Entitlement to an initial compensable rating for hypertension.  

25.  Entitlement to an initial compensable rating for residuals of traumatic brain injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to September 1993, from June 2004 to July 2005, and from January 2007 to December 2009, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  He had additional service in the Marine Corps Reserve.  His military awards and decorations include the Combat Action Ribbon and Purple Heart.  He is currently in receipt of a 100 percent combined disability rating, effective January 1, 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  During the pendency of the appeal, the case was transferred to the jurisdiction of the RO in Waco, Texas, which certified the case for appellate review.  

In addition to the paper claims file, the Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders, neither of which includes any additional pertinent documents.  

The Board notes that, in September 1993, the Veteran filed a claim for service connection for several disabilities, including a left quadriceps tear, pain in testicles and the groin area, and pain and tenderness in the left heel.  The record reflects that the Veteran failed to report for VA examinations scheduled in conjunction with his claims.  A June 1994 letter advised him that his claim for payment of disability benefits could not be granted because he did not report for one or more scheduled examinations and his claim could not be evaluated based on the evidence of record.  The RO advised the Veteran that no further action would be taken regarding his claim unless it received notification of a willingness to report for examination.  The RO added that, if the Veteran indicated his willingness to report for examination, an examination would be rescheduled and the claim would be reconsidered after completion of that examination.  

There is no indication that the Veteran responded to the June 1994 letter; rather, the next communication from the Veteran is his present claim for service connection, filed in December 2009.  In June 1994, as now, a claim was considered abandoned when a veteran failed, without adequate reason, to respond to an order to report for a VA examination within 1 year from the date of request.  38 C.F.R. § 3.158 (1993).  As the claims for service connection for a left quadriceps tear, pain in testicles and the groin area, and pain and tenderness in the left heel were abandoned and not previously adjudicated on the merits, new and material evidence is not now required to reopen the claims.  See 38 C.F.R. § 3.156 (2013).  Accordingly, the Board has, as the RO has done, considered these claims for service connection on a de novo basis.  

In April 2010, the RO denied service connection for heloma molle, noting that the VA examination included a diagnosis of resolved heloma molle.  The RO found that, while there was a record of treatment in service for heloma molle, no permanent residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated by evidence following service.  However, in his December 2009 claim, the Veteran indicated that he was seeking service connection for heloma molle due to a right hammertoe.  Service treatment records reflect that, in August 2004, the Veteran complained of pain between the right fourth and fifth toes.  The assessment was heloma molle secondary to hammertoe.  The March 2010 VA foot examination includes a diagnosis of mild hammertoes on the fourth and fifth toes, bilaterally.  In light of the Veteran's December 2009 assertion, and the evidence of record, the Board has expanded this claim as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Similarly, the Veteran filed a claim for service connection for chronic urinary tract infections in December 2009.  In the April 2010 rating decision, the RO noted that the Veteran was treated for acute urinary retention during service, but denied the claim for service connection for a urinary tract infection based on his report of no history of urinary tract infections on VA examination and the normal examination of the bladder and urethra at that time.  However, the Veteran has described other urinary symptoms, including hesitancy/difficulty starting stream, a weak or intermittent stream, and urine retention.  Accordingly, the Board has expanded this claim as reflected on the title page.  

In December 2009, the Veteran filed claims for service connection for a residual scar status post suture removal from the right forearm, bilateral shin splints, sensitivity to heat and weather, residuals of right foot surgery, residuals of cold injury to the feet and hands, and an epidermal inclusion cyst on the left neck.  The record does not reflect that these claims have been adjudicated.  

The issues of entitlement to service connection for a residual scar status post suture removal from the right forearm, bilateral shin splints, sensitivity to heat and weather, residuals of right foot surgery, residuals of cold injury to the feet and hands, and an epidermal inclusion cyst on the left neck have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for right and left hip bursitis; a left wrist disorder, to include degenerative arthritis; a pulmonary disorder, to include as due to undiagnosed illness; bilateral leg radiculopathy, to include as due to undiagnosed illness or as secondary to service-connected DJD of the thoracolumbar spine; testicular epididymitis; a disability manifested by loss of grip in the bilateral hands, to include as due to undiagnosed illness; a toe disorder, claimed as heloma molle due to a right hammertoe; a urinary disorder, claimed as urinary tract infections, to include as due to undiagnosed illness; hemorrhoids; and GERD; and the claim for an initial compensable rating for residuals of traumatic brain injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have current bilateral varicose veins.

2.  The Veteran does not have current cellulitis of the right leg. 

3.  The Veteran does not have current cellulitis of the left leg.  

4.  The Veteran does not have current residuals of bilateral quadriceps tears.  

5.  The Veteran does not have current residuals of a right groin pull.  

6.  The Veteran does not have a current hernia/pulled abdominal wall.  

7.  The Veteran does not have a current right elbow scar.  

8.  The Veteran does not have current gastritis.  

9.  The Veteran does not have current jungle rot of the feet.  

10.  The Veteran does not have a current bilateral foot disorder, other than hammertoes, claimed as bilateral plantar fasciitis, residuals of bilateral foot trauma, residuals of a fractured left heel.  

11.  The Veteran does not have a current disability manifested by a tickle of the throat.

12.  The Veteran's hearing loss has been manifested by no worse than Level I hearing in the right ear with Level II hearing in the left ear.  

13.  Resolving all reasonable doubt in his favor, the Veteran's hypertension is manifested by systolic blood pressure readings that are predominantly 160 or more; his hypertension has not been manifested by systolic blood pressure readings of predominantly 200 or more or diastolic blood pressure readings of predominantly 110 or more.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral varicose veins are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for the establishment of service connection for cellulitis of the right leg are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  The criteria for the establishment of service connection for cellulitis of the left leg are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

4.  The criteria for the establishment of service connection for residuals of bilateral quadriceps tears are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

5.  The criteria for the establishment of service connection for residuals of a right groin pull are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).
  
6.  The criteria for the establishment of service connection for a hernia/pulled abdominal wall are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

7.  The criteria for the establishment of service connection for a right elbow scar are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

8.  The criteria for the establishment of service connection for chronic gastritis are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

9.  The criteria for the establishment of service connection for jungle rot of the feet are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

10.  The criteria for the establishment of service connection for a bilateral foot disorder, other than hammertoes, claimed as bilateral plantar fasciitis, residuals of bilateral foot trauma, residuals of a fractured left heel, are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

11.  The criteria for the establishment of service connection for a disability manifested by a chronic tickle of the throat are not met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

12.  The criteria for an initial compensable rating for hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.3, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2013).

13.  The criteria for an initial 10 percent rating, but no greater, for hypertension are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran filed a claim for service connection for bilateral varicose veins, cellulitis of the left leg, residuals of bilateral quadriceps tears, residuals of a right groin pull, a hernia/pulled abdominal wall, a right elbow scar, chronic gastritis, jungle rot of the feet, bilateral plantar fasciitis, residuals of bilateral foot trauma, residuals of a fractured left heel, a chronic tickle of the throat, bilateral hearing loss, and hypertension in December 2009 and was provided with the relevant notice and information in a February 2010 letter.  

The claims for higher initial ratings for the Veteran's service-connected hearing loss and hypertension are downstream issues, which were initiated by a notice of disagreement (NOD).  The United States Court of Appeals for Veterans Claims (Court) has held that, as in this case, once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional VCAA notice regarding these claims.  

The Board has considered that the February 2010 VCAA notice letter did not specifically list the issue of entitlement to service connection for cellulitis other than cellulitis of the left leg, status post brown recluse bite.  However, the Veteran did not specifically claim service connection for right leg cellulitis in his December 2009 claims for service connection.  The claim for service connection for cellulitis was denied in the April 2010 rating decision on the basis that the Veteran's service treatment records show right lower leg cellulitis in service after he bumped his shin into a car ramp, but his separation examination was negative for cellulitis and his lower extremities were normal on the current VA examination.  

Although right leg cellulitis was not listed among the pending claims in the February 2010 notice letter, the Board finds no prejudice in proceeding with adjudication of this claim.  In this regard, the criteria for establishing service connection for right leg cellulitis are the same as for establishing service connection for left leg cellulitis, which was specifically listed as a pending claim in the February 2010 notice letter.  This letter  also advised the Veteran of the information and evidence needed to substantiate a claim for service connection for bilateral shin splints, and the RO denied the claim for service connection for right leg cellulitis in the April 2010 rating decision finding that while there was in-service cellulitis (based on a right shin injury) there was no current disability.  This February 2010 letter informed the Veteran that, to substantiate a claim for service connection, the evidence must show an injury or disease that began in or was made permanently worse during service, or there was an event in service that caused an injury or disease; and, a current physical or mental disability; and a relationship between the current disability and the injury, disease, or event in service.  In his June 2012 VA Form 646, Statement of Accredited Representative in Appealed Case, the Veteran's representative listed the claim for service connection for cellulitis.  The Veteran has been represented by an accredited representative during his appeal and has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Therefore, the lack of a specific VCAA notice letter addressing the claim for service connection for right leg cellulitis did not result in prejudice to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

In his June 2012 VA Form 646, the Veteran's representative indicated that the Veteran believed his claimed conditions manifested secondary to his service-connected conditions or were related to his military service.  The RO has not considered the claims for service connection on secondary bases, the February 2010 VCAA letter did not advise the Veteran of the information and evidence necessary to substantiate a claim for secondary service connection, and the March 2011 statement of the case (SOC) and April 2012 supplemental statement of the case (SSOC) did not include citation to 38 C.F.R. § 3.310, the pertinent regulation regarding secondary service connection.  

Further, the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  The February 2010 VCAA notice letter advised the Veteran that the RO needed more information about his illness as a Gulf War veteran.  The RO included as an enclosure a guide regarding submitting evidence in for claims about Gulf War undiagnosed illness.  Regarding the claims decided here, the RO did not specifically discuss entitlement to service connection on the basis of an undiagnosed illness in the April 2010 rating decision, March 2011 SOC, or April 2012 SSOC, nor did the SOC or SSOC include citation to 38 C.F.R. § 3.317, the pertinent regulation.  As will be discussed below, the claims are being denied as there is no current disability (to include no current signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness associated with the Veteran's Gulf War service).  As the absence of a current disability would preclude a grant of service connection on any basis, it is not prejudicial to the Veteran for the Board to proceed with adjudication of these claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in February and March 2010.  These VA examination reports did not specifically address his claimed varicose veins, right and left leg cellulitis, residuals of bilateral quadriceps tears, residuals of a right groin pull, a hernia/pulled abdominal wall, a right elbow scar, chronic gastritis, plantar fasciitis, or a disability manifested by a chronic tickle of the throat.  While the Veteran has not been afforded VA examinations to specifically assess the nature and etiology of these claimed conditions, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As will be explained below, the Veteran has not been shown to have varicose veins, right and/or left leg cellulitis, residuals of bilateral quadriceps tears, residuals of a right groin pull, a hernia/pulled abdominal wall, a right elbow scar, chronic gastritis, plantar fasciitis, or a disability manifested by a chronic tickle of the throat at any time during or proximate to the pendency of the appeal.  Thus, the first element set forth in McLendon is not met.  Therefore, because there are no current disorders related to these claimed disabilities that could be related to an event, injury, or disease in service, the Board finds that additional VA examinations are unnecessary.  38 C.F.R. § 3.159(c)(4)(i).  

The Veteran's claimed jungle rot of the feet and residuals of a fractured left heel were evaluated during the March 2010 VA foot examination.  While the VA examiner did not provide an etiological opinion regarding these claimed disabilities, the examination report indicates that the Veteran did not have current jungle rot of the feet or residuals of a fractured left heel; rather, the pertinent diagnoses were resolved jungle rot and healed left heel fracture.  Therefore, remand for an etiological opinion regarding these claims is not necessary.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (where competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection).  The Board notes that the VA foot examiner did not specifically acknowledge review of the claims file; however, such review was not necessary to determine the presence of a current disability.  Remand for a new VA examination would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

 The Veteran was also provided VA examinations which address the severity of his service-connected hearing loss and hypertension and provide findings responsive to the pertinent rating criteria.  The VA examinations, therefore, are adequate to evaluate these disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board notes that the claims remaining on appeal are being remanded, in part, to verify the dates of the Veteran's active duty for training (ACDTURA) and inactive duty for training (INACDTURA).  However, as the service connection claims decided here are being denied on the basis of there being no current disabilities, verification of these dates will not aid in substantiating these claims.  Such verification is also not pertinent to the question of the appropriate ratings to be assigned to the Veteran's service-connected hearing loss and hypertension.  Remand of these claims to verify the dates of the Veteran's ACDUTRA/INACDUTRA, therefore, would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini, supra.  

Similarly, while the claim for service connection for a urinary disorder is being remanded, in part, to obtain private urological treatment records, such records are not pertinent to the claims decided here, and remand of these claims is, therefore, not warranted.  See Soyini, supra.  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

Service Connection

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence of record reflects that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  As a Persian Gulf Veteran, compensation may be established for objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2016 and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A "qualifying chronic disability" includes: undiagnosed illness and or medically unexplained chronic multi symptom illnesses such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of the inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Considering the pertinent evidence of record in light of the law, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral varicose veins, cellulitis of the right leg, cellulitis of the left leg, residuals of bilateral quadriceps tears, a right groin pull, a hernia/pulled abdominal wall, a right elbow scar, chronic gastritis, jungle rot of the feet, a bilateral foot disorder other than hammertoes, and a disability manifested by a chronic tickle of the throat and service connection for these claimed disabilities is not warranted. 

As an initial matter, while the Veteran reported in a March 2005 post-deployment health assessment that he was sometimes exposed to ionizing radiation, he indicated in both his December 2009 claims that he was not exposed to ionizing radiation and he has not asserted that any of his claimed disabilities are related to ionizing radiation during service, nor does the record suggest such.  Consistent with the Veteran's assertions, and the RO's adjudication of the claim, the Board is not considering entitlement to service connection for these claimed disabilities as related to in-service exposure to ionizing radiation.  Moreover, as indicated above, each of these claims is being denied on the basis of there being no current disability, which precludes service connection on any basis.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, competent and persuasive medical evidence does not establish a current disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Brammer, 3 Vet. App. at 225.  

In this case, the claims for service connection for service connection for bilateral varicose veins, cellulitis of the right leg, cellulitis of the left leg, residuals of bilateral quadriceps tears, a right groin pull, a hernia/pulled abdominal wall, a right elbow scar, chronic gastritis, jungle rot of the feet, a bilateral foot disorder other than hammertoes, and a disability manifested by a chronic tickle of the throat must be denied, because the first essential criterion for a grant of service connection, evidence of a current disability upon which to predicate a grant of service connection, has not been met.

Varicose Veins, Cellulitis of the Right and Left Legs, and Residuals of Bilateral Quadriceps Tears

Review of systems of the lower extremities performed during the March 2010 VA general medical examination revealed no symptoms affecting the right or left lower extremity and examination of the lower extremities revealed no abnormal findings, bilaterally.  Dorsalis pedis pulse and posterior tibial pulse were decreased, bilaterally.  

The Board has considered that the Veteran's service treatment records reflect that, in June 1978, he complained of a pulled left quadriceps muscle.  The assessment was muscle strain.  The assessments the following month were lower left quadriceps strain and strain of vastus medialis.  In February 1979, the Veteran complained of left quadriceps pain since boot camp.  The assessment was torn muscle, possibly the vastus medialis.  Another record from that month noted a ruptured muscle of the left anterior mid thigh.  An October 1984 examination report notes an old left quadriceps tear and a March 1992 examination noted a left quadriceps muscle bulge at the anterior thigh secondary to an old rupture.  The service treatment records also document a complaint of both legs being swollen and painful in November 1986, with an assessment of post-traumatic swelling.  However, clinical evaluation of the lower extremities and vascular system on separation examination in September 1993 was normal.  In January 2005, the Veteran complained of pain, swelling, and redness of his right shin after running into a metal car ramp three weeks earlier.  The assessment was cellulitis.  However, clinical evaluation of the lower extremities and vascular system on retirement examination in June 2009 was normal.  The service treatment records do not reflect complaints regarding or findings of varicose veins or cellulitis of the left leg.  

Despite the in-service findings regarding right leg cellulitis and a strained/torn left quadriceps muscle, a successful service connection claim requires evidence of a current disability at the time of claim, as opposed to sometime in the past.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  These in-service findings, the most recent of which (in January 2005) is dated several years prior to the filing of the December 2009 claim for service connection, would not satisfy the requirement of a current disability, nor are they so proximate to the filing of the December 2009 claim that they may constitute evidence of a current disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Significantly, no lower extremity symptoms were noted on review of systems performed in conjunction with the March 2010 VA general medical examination and examination of the lower extremities revealed no abnormal findings.  Given that there is no competent evidence of current varicose veins, right or left leg cellulitis, or residuals of bilateral quadriceps tears, the Board must conclude that service connection for these claimed disabilities is not warranted.  

The Board has considered the Veteran's Gulf War service; however, he has not asserted, nor does the evidence reflect, that he has experienced signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness (to include muscle pain or joint pain) associated with these claimed disabilities during or proximate to the pendency of the current claim.  Rather, as indicated above, no lower extremity symptoms were noted on review of systems in March 2010.  As will be discussed below, the Veteran reported neurological signs and symptoms impacting his lower extremities during his March 2010 VA spine examination; however, these reported signs and symptoms will be evaluated in conjunction with his claim for service connection for bilateral leg radiculopathy, which is being remanded for further development.  As the evidence does not reflect signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness associated with the claimed bilateral varicose veins, cellulitis of the right and left legs, and/or residuals of bilateral quadriceps tears, provisions related to chronic qualifying disability manifested by a Veteran who served in the Persian Gulf are not applicable, as those provisions require current objective indications of the claimed disability.  38 C.F.R. § 3.317(a)(3), (4).

Right Groin Pull and Hernia/Pulled Abdominal Wall

On VA genitourinary examination in February 2010, examination revealed no abdominal or flank tenderness.  On review of systems during the March 2010 VA general medical examination, the Veteran denied a history of flank pain, a hernia, abdominal mass, or abdominal swelling or pain.  On examination, the abdomen was normal on inspection.  There was no palpable mass, abdominal guarding, or tenderness.  

The Veteran's service treatment records reflect complaints regarding and treatment for groin pain and a hernia as, in August 1985, the Veteran complained of right groin pain which he had first noticed three to four months earlier.  The assessment was right indirect inguinal hernia.  The Veteran was seen in the surgical clinic, however, the clinician could not demonstrate a hernia.  The Veteran was advised to call if his symptoms persisted or a bulge became apparent.  In April 1989, the Veteran described a three to four year history of right superior testicular pain with radiation to the right groin and right lower quadrant of the abdomen.  In November 1991, he reported pain in his right testicle/groin area radiating to the back.  On examination, there was no hernia.  An August 1993 urology consultation was negative for a hernia.  In his June 2009 Report of Medical History at retirement, the Veteran denied having or having had a rupture/hernia.  Clinical evaluation of the abdomen and viscera (including hernia) and external genitalia was normal on retirement examination in June 2009.  

Despite the in-service complaints of right groin pain and the August 1985 finding of a right indirect inguinal hernia, this evidence, dated many years prior to the filing of the December 2009 claim for service connection does not satisfy the requirement of a current disability, nor is the evidence so proximate to the filing of the December 2009 claim that it may constitute evidence of a current disability.  See Gilpin, supra; McClain, supra; Romanowsky, supra.  As regards the in-service finding of epididymitis, the Board notes that the claim for service connection for testicular epididymitis is being remanded for further development.  

Of note, there was no abdominal or flank tenderness on VA genitourinary examination in February 2010 and the Veteran denied a history of flank pain, a hernia, abdominal mass, or abdominal swelling or pain during the March 2010 VA general medical examination, which revealed the abdomen to be normal on inspection.  Given that there is no competent evidence of a current disability manifested by right groin pain or a hernia/pulled abdominal wall the Board must conclude that service connection for these claimed disabilities is not warranted.  

The Board has considered the Veteran's Gulf War service; however, he has not asserted, nor does the evidence reflect, that he has experienced signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness (to include muscle pain or joint pain) associated with these claimed disabilities during or proximate to the pendency of the current claim.  Rather, as indicated above, the Veteran denied a history of flank pain, a hernia, abdominal mass, or abdominal swelling or pain during the March 2010 VA general medical examination.  As the evidence does not reflect signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness associated with the claimed right groin pull and/or hernia/pulled abdominal wall, the provisions related to chronic qualifying disability manifested by a Veteran who served in the Persian Gulf are not applicable, as those provisions require current objective indications of the claimed disability.  38 C.F.R. § 3.317(a)(3), (4).

Right Elbow Scar

On VA general medical examination in March 2010, the Veteran reported that he had scars, and the examiner referred the reader to the scar examination worksheet.  Examination of the skin revealed no skin abnormality.  On VA scars examination, performed the same day, the examiner identified and described 12 scars.  The examiner evaluated the right upper extremity, noting three arthroscopic scars over the right shoulder, but made no mention of a right elbow scar.  

During the March 2010 VA joints examination, the Veteran reported that he injured his left elbow during service and his right elbow deteriorated from regular duty.   He denied any right elbow deformity on review of systems.  Examination of the right elbow revealed tenderness.  The pertinent diagnosis was right elbow DJD.  

There is simply no competent, probative evidence reflecting a right elbow scar, either during or since service.  Rather, the Veteran denied any right elbow deformity during the March 2010 VA joints examination and, despite discussing numerous scars, including on the right upper extremity, the March 2010 VA scars examiner made no mention of a right elbow scar.  The Veteran's June 2009 retirement examination reflects that clinical evaluation of the upper extremities was abnormal in that muscle spasm of the right shoulder was noted.  Clinical evaluation of the skin was normal.  While evaluation of the skin was abnormal for scars on the neck, left knee, and both shoulders, no mention was made of a right elbow scar.  In the absence of evidence of a right elbow scar proximate to the filing of the December 2009 claim for service connection, or during the pendency of the claim, service connection cannot be established.  See Gilpin, supra; McClain, supra; Romanowsky, supra.  

Moreover, the Veteran has not asserted, nor does the evidence suggest any signs or symptoms that may be associated with his claimed right elbow scar that might be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness associated with his Gulf War service.  Accordingly, the provisions related to chronic qualifying disability manifested by a Veteran who served in the Persian Gulf are not applicable, as those provisions require current objective indications of the claimed disability.  38 C.F.R. § 3.317(a)(3), (4).

Chronic gastritis

On VA general medical examination in March 2010, the Veteran denied a history of nausea, vomiting, diarrhea, and constipation.  On examination, the abdomen was normal on inspection and bowel sounds were normal.  There was no abnormality of auscultation.  Upper GI series was normal.  

The Board has considered that the Veteran's service treatment records include a May 1988 assessment of gastroenteritis, probably viral, and, in his March 2005 post-deployment health assessment, the Veteran reported diarrhea during his deployment.  However, in his June 2009 Report of Medical History at retirement, the Veteran denied having or ever having had stomach, liver, or intestinal trouble or an ulcer.  On examination, clinical evaluation of the abdomen and viscera was normal.  

Despite the in-service finding of gastroenteritis in May 1988 and the March 2005 report of diarrhea, this evidence, dated many years prior to the filing of the December 2009 claim for service connection does not satisfy the requirement of a current disability, nor is the evidence so proximate to the filing of the December 2009 claim that it may constitute evidence of a current disability.  See Gilpin, supra; McClain, supra; Romanowsky, supra.  

Of note, the Veteran denied a history of nausea, vomiting, diarrhea, and constipation in March 2010 and examination at that time revealed a normal abdomen, normal bowel sounds, and a normal upper GI series.  Given that there is no competent evidence of current gastritis, the Board must conclude that service connection for this claimed disability is not warranted.  

The Board has considered the Veteran's Gulf War service; however, he has not asserted, nor does the evidence reflect, that he has experienced signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness (to include gastrointestinal signs or symptoms) during or proximate to the pendency of the current claim.  Rather, as indicated above, the Veteran denied having or ever having had stomach, liver, or intestinal trouble or an ulcer in his June 2009 Report of Medical History at retirement.  On review of systems in July 2009, he denied nausea, abdominal pain, and change in stool.  On VA examination in March 2010, he denied a history of nausea, vomiting, diarrhea, and constipation.  As the evidence does not reflect current signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness associated with the claimed gastritis, the provisions related to chronic qualifying disability manifested by a Veteran who served in the Persian Gulf are not applicable, as those provisions require current objective indications of the claimed disability.  38 C.F.R. § 3.317(a)(3), (4).

Jungle Rot of the Feet

On VA general medical examination in March 2010, the only symptoms described regarding the Veteran's skin were scars, which were evaluated during a VA scars examination.  Examination of the skin revealed no skin abnormality.  
	
On VA foot examination in March 2010, the Veteran gave a history of jungle rot with a date of onset in 1979.  He indicated that he had been diagnosed with jungle rot by a corpsman after performing an escape and invasion training program.  He denied current treatment.  Examination of the feet revealed no skin abnormality, bilaterally.  The pertinent diagnosis was resolved jungle rot.  

The Veteran's service treatment records reflect that, in a July 1993 Report of Medical History, he reported that he had athlete's foot on his heel.  The clinician remarked that he had a painful left heel.  On separation examination in September 1993, clinical evaluation of the skin was normal and clinical evaluation of the feet noted only left heel tenderness to palpation.  In his June 2009 Report of Medical History at retirement, the Veteran denied having or ever having had skin diseases.  On examination, clinical evaluation of the skin was normal.  Clinical evaluation of the feet was also normal, although mild asymptomatic pes planus was noted.  

Despite the in-service notation of athlete's foot in July 1993, this evidence, dated many years prior to the filing of the December 2009 claim for service connection  does not satisfy the requirement of a current disability, nor is the evidence so proximate to the filing of the December 2009 claim that it may constitute evidence of a current disability.  See Gilpin, supra; McClain, supra; Romanowsky, supra.  

Of note, the March 2010 VA general medical examination made no mention of any skin symptoms other than scars, and there was no abnormality of the skin on either the VA general medical or the VA foot examination.  Given that there is no competent evidence of a current disability manifested by jungle rot, the Board must conclude that service connection for this claimed disability is not warranted.  

The Board has considered the Veteran's Gulf War service; however, he has not asserted, nor does the evidence reflect, that he has experienced signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness (to include signs or symptoms involving skin) associated with this claimed disability during or proximate to the pendency of the current claim.  Rather, as indicated above, in his June 2009 Report of Medical History at retirement, the Veteran denied having or ever having had skin diseases.  Review of skin symptoms during the March 2010 VA general medical examination revealed only scars.  As the evidence does not reflect signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness associated with the claimed jungle rot of the feet, the provisions related to chronic qualifying disability manifested by a Veteran who served in the Persian Gulf are not applicable, as those provisions require current objective indications of the claimed disability.  38 C.F.R. § 3.317(a)(3), (4).

Bilateral Foot Disorder

During the March 2010 VA joints examination, the examiner noted that the Veteran used corrective shoes and an orthotic insert; however, during the VA foot examination performed on the same day, the Veteran reported that assistive aids/devices were not needed.  
	
On VA foot examination in March 2010, the Veteran gave a history of a left heel fracture in 1986 after a jump.  He denied current treatment for this condition.  Examination of the feet revealed no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  The pertinent diagnosis was healed left heel fracture.  

The Veteran's service treatment records include a July 1992 X-ray of the left foot revealing no calcaneal spur or fracture.  A September 1992 record includes a provisional diagnosis of a left calcaneal spur.  In January 1993, the Veteran complained of left heel pain.  The provisional diagnosis was plantar fasciitis, rule out bone cyst.  January 1993 X-ray of the left calcaneus revealed no evidence of fracture or a calcaneal spur.  The Veteran was evaluated in the podiatry clinic with an assessment of stress reaction of the left calcaneus, left calcaneal bursitis.  Another January 1993 record reports a diagnosis of plantar fasciitis, questionable bone cyst.  On separation examination in September 1993, clinical evaluation of the feet was normal other than left heel tenderness to palpation.  A December 1998 Report of Medical History reports that the Veteran had a right heel bone spur.  A May 2005 Report of Medical History notes that the Veteran had foot and heel pain, which was not considered disabling.  In his June 2009 Report of Medical History, the Veteran reported that he had foot trouble, specifically heel damage, and reported that he had broken his right heel bone.  The clinician reported that the Veteran had intermittent heel pain.  On retirement examination in June 2009, clinical evaluation of the feet was normal although mild asymptomatic pes planus was noted.  

Despite the in-service finding of plantar fasciitis in January 1993 and stress reaction of the left calcaneus, left calcaneal bursitis in February 1993, these diagnoses, dated many years prior to the filing of the December 2009 claim for service connection do not satisfy the requirement of a current disability, nor is the evidence so proximate to the filing of the December 2009 claim that it may constitute evidence of a current disability.  See Gilpin, supra; McClain, supra; Romanowsky, supra.  Similarly, even assuming, for the sake of argument, that the December 1998 Report of Medical History noting a right heel bone spur was prepared during a period of ACDUTRA or INACDUTRA, this record is also not dated so proximate to the filing of the current claim to satisfy the requirement of a current disability.  

Of note, clinical evaluation of the feet was normal in June 2009, other than mild asymptomatic pes planus, and examination of the feet in March 2010 revealed no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  The only symptoms noted by the Veteran during the March 2010 VA foot examination were tingling and numbness of the feet and a burning sensation in the toes.  [Parenthetically, the Board notes that the claim for service connection for bilateral leg radiculopathy is being remanded for further development.]  The VA foot examiner indicated that the Veteran's left heel fracture was healed.  While the foot examination did reveal bilateral hammertoes, these will be evaluated as part of the claim for service connection for a toe disorder, which is being remanded for further development.  Given that there is no competent evidence of a current bilateral foot disorder, other than hammertoes, claimed as bilateral plantar fasciitis, residuals of bilateral foot trauma, residuals of a fractured left heel, the Board must conclude that service connection for this claimed disability is not warranted.  

The Board has considered the Veteran's Gulf War service; however, he has not asserted, nor does the evidence reflect, that he has experienced signs or symptoms associated with his claimed bilateral foot disorder that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness during or proximate to the pendency of the current claim.  The Board recognizes that the Veteran is competent to report symptoms which are capable of his lay observation, such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).   While the June 2009 Report of Medical History reports that the Veteran experienced intermittent heel pain this report, dated six months prior to the filing of his current claim, is not so proximate to the filing of the December 2009 claim to constitute a current sign and/or symptom of a bilateral foot disorder.  Significantly, during the March 2010 VA foot examination, the Veteran discussed his history, but his only reported symptoms were tingling and numbness of the feet and a burning sensation between the toes (which, as discussed, will be addressed in consideration of his claim for service connection for bilateral leg radiculopathy).  As the evidence does not reflect current signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness associated with the claimed bilateral foot disorder, the provisions related to chronic qualifying disability manifested by a Veteran who served in the Persian Gulf are not applicable, as those provisions require current objective indications of the claimed disability.  38 C.F.R. § 3.317(a)(3), (4).


Disability Manifested by a Chronic Tickle of the Throat

On review of systems during VA general medical examination in March 2010, the Veteran denied any mouth or throat symptoms.  Examination of the mouth and tongue, uvula and palate, and tonsils was normal.  

The Veteran's service treatment records reflect that, in February 1988, he complained of a slight headache, sore throat, red eyes, and fatigue for three days.  The assessment was viral syndrome.  Another record from that month reflects that he complained of a sore throat, headache, fever, chills, low back pain, and neck pain.  The assessment was pharyngitis, viral versus bacterial.  In January 1989, he complained of cold symptoms, including a scratchy throat.  The assessment was viral upper respiratory infection/left otitis media.  In October 1989, he complained of a tickle in the back of his throat and sinus blockage.  The assessment was upper respiratory infection.  On separation examination in September 1993, clinical evaluation of the mouth and throat was normal.  In September 1994, the Veteran complained of a sore throat.  The assessment was allergic pharyngitis.  In January 1996, he complained of a sore throat for three weeks, more at night.  The assessment was rule out pharyngitis/strep.  In April 2001, he complained of a sore throat.  The assessment was slight throat irritation.  In August 2002, he complained of a "lump" in his throat for one month.  The assessment was post-nasal drip (PND) secondary to upper respiratory infection.  On retirement examination in June 2009, clinical evaluation of the mouth and throat was normal.  

Despite the in-service findings of upper respiratory infections, pharyngitis, and viral syndrome, the most recent of these findings, dated in August 2002, is still dated many years prior to the filing of the December 2009 claim for service connection.  Therefore, the in-service findings do not satisfy the requirement of a current disability, nor is this evidence so proximate to the filing of the December 2009 claim that it may constitute evidence of a current disability.  See Gilpin, supra; McClain, supra; Romanowsky, supra.  

Of note, the Veteran denied any mouth or throat symptoms in March 2010 and examination of the mouth and tongue, uvula and palate, and tonsils was normal.  
Given that there is no competent evidence of a current disability manifested by a tickle in the throat, the Board must conclude that service connection for this claimed disability is not warranted.  

The Board has considered the Veteran's Gulf War service; however, he has not asserted, nor does the evidence reflect, that he has experienced signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness (to include gastrointestinal signs or symptoms) associated with this claimed disability during or proximate to the pendency of the current claim.  Rather, as indicated above, the Veteran denied mouth or throat symptoms during the March 2010 VA general medical examination.  As the evidence does not reflect signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness associated with the claimed chronic throat tickle, the provisions related to chronic qualifying disability manifested by a Veteran who served in the Persian Gulf are not applicable, as those provisions require current objective indications of the claimed disability.  38 C.F.R. § 3.317(a)(3), (4).

All Disabilities

The Board has considered that, in his June 2012 VA Form 646, the Veteran's representative indicated that the Veteran's claimed disabilities may be related to his service-connected disabilities.  As indicated above, the RO has not addressed the claims for service connection on a secondary basis; however, as discussed, there is no competent evidence of current varicose veins, right leg cellulitis, left leg cellulitis, residuals of quadriceps tears, a right groin pull, a hernia/pulled abdominal wall, a right elbow scar, gastritis, jungle rot of the feet, a bilateral foot disorder other than hammertoes, and/or a disorder manifested by a tickle of the throat.  Accordingly, the claims for service connection for these disabilities on any basis, including direct or secondary service connection, must be denied.  

For all the foregoing reasons, the claims for service connection are denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   Where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  





Hearing Loss

In the April 2010 rating decision, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for bilateral hearing loss, effective January 1, 2010, pursuant to Diagnostic Code 6100.   

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without hearing aids.  38 C.F.R. § 4.85(a).  

The results of above-described testing are charted on Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) and Table VII (Percentage Evaluations for Hearing Impairment).  See 38 C.F.R. § 4.85.  Table VIa (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average) is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of  the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R.  § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

The Veteran was afforded a VA audiological examination to evaluate his hearing loss in March 2010.  He described difficulty hearing in both ears.  On audiometric testing, pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
30
35
35
40
LEFT
20
30
25
25

Pure tone threshold averages were 35 decibels (dB) in the right ear and 25 dB in the left ear.  Speech discrimination scores on the Maryland CNC Word List were 92 percent in the right ear and 90 percent in the left ear.  The diagnosis was normal to mild bilateral sensorineural hearing loss.  

Applying the method for evaluating hearing loss to the results of the March 2010 VA examination reveals Level I hearing in the right ear and Level II hearing in the left ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  These results do not reflect an exceptional pattern of hearing loss in either ear.  As such, Table VIa is not for application.  38 C.F.R. § 4.86.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities. The March 2010 examiner addressed the Veteran's reported effects of hearing loss on his occupational functioning and daily activities. The examiner indicated that the Veteran's hearing loss had significant effects on his occupational activities as he reported that he had difficulty understanding speech, especially in settings with background noise.  The examiner indicated that the Veteran's hearing loss did not affect his usual daily activities.  The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss; however, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The findings on examination are more probative than the Veteran's lay contentions as to the extent of hearing loss.  In light of the evidence of record, a compensable rating for hearing loss is not warranted.  

The Veteran's hearing loss has not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Second, if the scheduler evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the first Thun element is not satisfied here.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's hearing loss disability outside the usual rating criteria.  The rating criteria under Diagnostic Code 6100 contemplate his level of symptoms.  Specifically, the criteria account for his current puretone thresholds and speech recognition ability.  The Board acknowledges the Veteran's complaints of difficulty understanding speech, particularly in settings with background noise, which affects his occupational activities; however, the Veteran's complaints are adequately contemplated by the rating schedule.  In this regard, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  

The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background noise is a disability picture that is considered in the current scheduler rating criteria and, therefore, the Veteran's difficulty understanding speech, especially in settings with background noise, is contemplated in the rating schedule as defined.  There is nothing exceptional or unusual about the Veteran's hearing loss because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the reasons discussed above, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his service-connected hearing loss.  Therefore, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

Hypertension

In the April 2010 rating decision, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for hypertension, effective January 1, 2010, pursuant to Diagnostic Code 7101.   

Diagnostic Code 7101 evaluates hypertensive vascular disease (hypertension and isolated systolic hypertension) and provides a 60 percent rating if the diastolic pressure is predominantly 130 or more, a 40 percent rating if the diastolic pressure is predominantly 120 or more, a 20 percent rating if the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more.  A 10 percent rating is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

In his June 2009 Report of Medical History at retirement, the Veteran reported that he experienced high blood pressure when moving about or under stress.  The clinician commented that the Veteran had isolated elevated blood pressure.  The clinician noted that the Veteran was not taking blood pressure medication and recommended that he complete a three day blood pressure check.  On retirement examination, blood pressure was 146/96.  Blood pressure was 150/98 in July 2009.  

On VA general medical examination in March 2010, the Veteran described the course of his hypertension since onset as stable and commented that, while he had been on unspecified medication for hypertension in the past, he was presently not receiving any treatment for hypertension.  He reported that no continuous medication was required for control of hypertension.  On examination, blood pressure was 162/96, 162/94, and 160/96.  The examiner diagnosed hypertension and commented that the Veteran's hypertension had no effects on his usual occupation or usual daily activities.  On VA traumatic brain injury examination three days later, blood pressure was 138/72.  

The blood pressure readings from the March 2010 VA general medical examination reflect systolic blood pressure of 160 or more.  The Board notes that these readings were all taken on the same day, and earlier blood pressure readings from during service reflect systolic pressure of less than 160.  According to Note (1) of Diagnostic Code 7101, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  However, the Court has held that Note (1) applies only to confirming the existence of hypertension.  See Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).  The Board has considered that the Veteran's blood pressure was 138/72 during the VA traumatic brain injury examination three days after the VA general medical examination; however, in light of the three blood pressure readings (albeit on the same date) reflecting systolic blood pressure of 160 or more, the Board finds that the evidence is at least evenly balanced regarding whether the Veteran's hypertension more nearly approximates the criteria for an initial 10 percent rating.  Accordingly, resolving any reasonable doubt in favor of the Veteran, the Board finds that his hypertension has been manifested by systolic pressure of predominantly 160 or more, and a 10 percent rating is warranted. 

In making this determination, the Board has considered that the blood pressure reading of 138/72 is dated after the blood pressure readings reflecting systolic pressure of 160 or more, suggesting the possibility of staged rating; however, pursuant to Diagnostic Code 7101, a 10 percent rating is warranted where systolic blood pressure is predominantly 160 or more.  There is no requirement that it always be 160 or more.  Thus, again resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial 10 percent rating is warranted.   

While the evidence supports the grant of an initial 10 percent rating, a higher rating is not warranted.  In this regard, there is no evidence of diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  Rather, since the effective date of the grant of service connection, diastolic pressure has been no higher than 96 and systolic pressure has been no higher than 162.  Accordingly, an initial rating in excess of 10 percent is not warranted.   

The Veteran's hypertension also has not been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321.  The Board finds that the first Thun element is not satisfied here.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's hypertension outside the usual rating criteria.  The rating criteria for the Veteran's now assigned 10 percent disability rating under Diagnostic Code 7101 contemplate his level of symptoms, specifically, systolic pressure of predominantly 160 or more.  There is nothing exceptional or unusual about the Veteran's hypertension because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.

For the reasons discussed above, the Board has resolved reasonable doubt the Veteran's favor in determining that an initial 10 percent rating is warranted for hypertension, but finds that the preponderance of the evidence is against assignment of a rating greater than 10 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bilateral varicose veins is denied.

Service connection for cellulitis of the right leg is denied. 

Service connection for cellulitis of the left leg, status post spider bite, is denied.  

Service connection for residuals of bilateral quadriceps tears is denied.  

Service connection for residuals of a right groin pull is denied.  

Service connection for a right elbow scar is denied.  

Service connection for a hernia/pulled abdominal wall, is denied.  

Service connection for chronic gastritis is denied.  

Service connection for jungle rot of the feet is denied.  

Service connection for a bilateral foot disorder, other than hammertoes, claimed as bilateral plantar fasciitis, residuals of bilateral foot trauma, residuals of a fractured left heel, is denied.  

Service connection for a disability manifested by a chronic tickle of the throat is denied.

An initial compensable rating for bilateral hearing loss is denied.  

An initial 10 percent rating, but no higher, for hypertension, is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The case is REMANDED for the following action:

1. Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his expanded claims for service connection for a toe disorder, claimed as heloma molle due to a right hammertoe, and a urinary disorder, claimed as urinary tract infections.  This notice should also advise the Veteran of the information and evidence necessary to substantiate these claims, as well as his claims for service connection for right and left hip bursitis, a left wrist disorder, a pulmonary disorder, bilateral leg radiculopathy, testicular epididymitis, a disability manifested by loss of grip in the bilateral hands, hemorrhoids, and GERD, to include as secondary to a service-connected disability.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed right and left hip bursitis, a left wrist, pulmonary disorder, bilateral leg radiculopathy, testicular epididymitis, a disability manifested by loss of grip in the bilateral hands, a toe disorder, a urinary disorder, hemorrhoids, GERD, and his residuals of traumatic brain injury.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or e-folder.  

A specific request should be made for records from Dr. C.A. of New Orleans Urologic Institute, as identified in the Veteran's June 2009 Report of Medical History.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Undertake appropriate action to attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA with the Marine Corps Reserve.

4.  After all available records have been associated with the claims file and/or e-folder, afford the Veteran a VA examination to determine the etiology of his right and left hip bursitis.  The claims file must be provided and the examiner should indicate review.  All findings should be reported in detail.  The examiner must provide an opinion as to whether the Veteran's current right and/or left hip bursitis began during active service, to include active duty for training (ACDTURA); is related to any incident of service, including ACDUTRA; or is related to an injury incurred during a period of  inactive duty for training (INACDUTRA). 

If the examiner determines that the Veteran's right and/or left hip bursitis pre-existed his second or third period of active duty service (June 2004 to July 2005 and January 2007 to December 2009) or a verified period of ACDUTRA or INACDUTRA, he or she should provide an opinion as to whether the pre-existing disability underwent a worsening beyond its natural progression during that period of service.  

The examiner must also provide an opinion as to whether the Veteran's right and/or left hip bursitis was caused or aggravated by a service-connected disability.  

In rendering the requested opinion, the examiner must specifically consider and address the Veteran's March 2010 report of developing hip pain from his regular Marine duty and his reported date of onset in 1985.  The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation, such as pain.

The complete rationale for any opinion expressed must be provided.  

5.  After all available records have been associated with the claims file and/or e-folder, afford the Veteran a VA examination to determine the etiology of his claimed left wrist disorder.  The claims file must be provided and the examiner should indicate review.  All findings should be reported in detail.  The examiner should identify any left wrist disorder present.  In regard to any diagnosed left wrist disorder, the examiner should provide an opinion as to (1) whether such disorder clearly and unmistakably existed prior to the Veteran's period of military service from May 1978 to September 1993, and, if so, (2) whether it clearly and unmistakably was not aggravated during such service.  

If the examiner concludes that any left wrist disorder was aggravated during service, he or she should opine as to whether the increase was the result of the natural progression of the condition.

If the examiner concludes that any left wrist disorder did not clearly and unmistakably exist prior to the Veteran's period of military service from May 1978 to September 1993, he or she should provide an opinion as to whether the Veteran has a current left wrist disorder, to include degenerative arthritis, which began during active service, to include ACDTURA; is related to any incident of service, including ACDUTRA; or is related to an injury incurred during a period of INACDUTRA. 

If the examiner determines that the Veteran's current left wrist disorder pre-existed his second or third period of active duty service (June 2004 to July 2005 and January 2007 to December 2009) or a verified period of ACDUTRA or INACDUTRA, he or she should provide an opinion as to whether the pre-existing disability underwent a worsening beyond its natural progression during that period of service.  

The examiner must also provide an opinion as to whether any identified left wrist disorder was caused or aggravated by a service-connected disability.  

The examiner must also address whether or not there are any symptoms related to the claimed left wrist disorder, including pain, that cannot be attributed to a known diagnostic entity.  If there are any symptoms related to the Veteran's claimed left wrist disorder that cannot be attributed to a known diagnostic entity, the examiner should provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

In rendering the requested opinion, the examiner must specifically consider and address the Veteran's March 2010 report that he gradually developed soreness in his wrists and his reported date of onset in the 1980s.  The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation, such as soreness.

The complete rationale for any opinion expressed must be provided.  
6.  After all available records have been associated with the claims file and/or e-folder, afford the Veteran a VA examination to determine the etiology of his claimed pulmonary disorder.  The claims file must be provided and the examiner should indicate review.  All findings should be reported in detail.  The examiner should identify any pulmonary disorder present.  In regard to any diagnosed pulmonary disorder the examiner must provide an opinion as to whether the disorder began during active service, to include ACDTURA; is related to any incident of service, including ACDUTRA; or is related to an injury incurred during a period of INACDUTRA. 

If the examiner determines that any diagnosed pulmonary disorder pre-existed the Veteran's second or third period of active duty service (June 2004 to July 2005 and January 2007 to December 2009) or a verified period of ACDUTRA or INACDUTRA, he or she should provide an opinion as to whether the pre-existing disability underwent a worsening beyond its natural progression during that period of service.  

The examiner must provide an opinion as to whether any diagnosed pulmonary disorder was caused or aggravated by a service-connected disability.  

The examiner must also address whether or not there are any symptoms related to the claimed pulmonary disorder that cannot be attributed to a known diagnostic entity.  If there are any symptoms related to the Veteran's claimed pulmonary disorder that cannot be attributed to a known diagnostic entity, the examiner should provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

In rendering the requested opinion, the examiner must specifically consider and address the Veteran's reports of coughing during and after service.  The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation, such as coughing.

The complete rationale for any opinion expressed must be provided.  

7.  After all available records have been associated with the claims file and/or e-folder, afford the Veteran a VA examination to determine the etiology of his claimed bilateral leg radiculopathy.  The claims file must be provided and the examiner should indicate review.  All findings should be reported in detail.  The examiner should indicate whether the Veteran has had radiculopathy in either of his legs at any time since around December 2009 (when the Veteran filed his claim for service connection).  The examiner must provide an opinion as to whether any diagnosed radiculopathy began during active service, to include ACDTURA; is related to any incident of service, including ACDUTRA; or is related to an injury incurred during a period of INACDUTRA. 

If the examiner determines that the Veteran has radiculopathy in either leg which pre-existed his second or third period of active duty service (June 2004 to July 2005 and January 2007 to December 2009) or a verified period of ACDUTRA or INACDUTRA, he or she should provide an opinion as to whether the pre-existing disability underwent a worsening beyond its natural progression during that period of service.  

The examiner must also provide an opinion as to whether any diagnosed radiculopathy in the legs was caused or aggravated by a service-connected disability, to include DJD of the thoracolumbar spine.  

The examiner must also address whether or not there are any symptoms related to the claimed radiculopathy in the legs, including pain or neurological signs or symptoms, that cannot be attributed to a known diagnostic entity.  If there are any symptoms related to the Veteran's claimed bilateral leg radiculopathy that cannot be attributed to a known diagnostic entity, the examiner should provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation, such as pain, numbness, and weakness.

The complete rationale for any opinion expressed must be provided.  

8.  After all available records have been associated with the claims file and/or e-folder, forward the claims file to the physician who conducted the February 2010 VA urology examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether the Veteran's epididymitis began during active service, to include ACDTURA; is related to any incident of service, including ACDUTRA; or is related to an injury incurred during a period of INACDUTRA. 

If the examiner determines that the Veteran's epididymitis pre-existed his second or third period of active duty service (June 2004 to July 2005 and January 2007 to December 2009) or a verified period of ACDUTRA or INACDUTRA, he should provide an opinion as to whether the pre-existing disability underwent a worsening beyond its natural progression during that period of service.  

The examiner must also provide an opinion as to whether the Veteran's epididymitis was caused or aggravated by a service-connected disability.  

The examiner must also indicate whether the Veteran has had a urinary disorder at any time since around December 2009 (when the Veteran filed his claim for service connection).  The examiner must provide an opinion as to whether any diagnosed urinary disorder began during active service, to include ACDTURA; is related to any incident of service, including ACDUTRA; or is related to an injury incurred during a period of INACDUTRA. 

If the examiner determines that the Veteran has a urinary disorder which pre-existed his second or third period of active duty service (June 2004 to July 2005 and January 2007 to December 2009) or a verified period of ACDUTRA or INACDUTRA, he or she should provide an opinion as to whether the pre-existing disability underwent a worsening beyond its natural progression during that period of service.  

The examiner must also provide an opinion as to whether any diagnosed urinary disorder was caused or aggravated by a service-connected disability.  

The examiner must address whether or not there are any symptoms related to the claimed urinary disorder that cannot be attributed to a known diagnostic entity.  If there are any symptoms related to the Veteran's claimed urinary disorder that cannot be attributed to a known diagnostic entity, the examiner should provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service

In rendering the requested opinion, the examiner must specifically consider and address the in-service findings regarding testicular pain and epididymitis and the Veteran's February 2010 report that he had always had tender testes.  The examiner must also specifically consider and address the in-service findings of hematuria and acute urinary retention and the Veteran's February 2010 report of symptoms of hesitancy/difficulty starting stream, weak or intermittent stream, and urine retention.  The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation, such as tenderness and urinary difficulties.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The complete rationale for any opinion expressed must be provided.  

9.  After all available records have been associated with the claims file and/or e-folder, afford the Veteran a VA examination to determine the etiology of his claimed disability manifested by loss of grip in the bilateral hands.  The claims file must be provided and the examiner should indicate review.  All findings should be reported in detail.  The examiner should identify any disability manifested by loss of grip in the bilateral hands, separate and distinct from the already service-connected radiculopathy of the right upper extremity, present.  In regard to any diagnosed hand disorder, the examiner should provide an opinion as to (1) whether such disorder clearly and unmistakably existed prior to the Veteran's period of military service from May 1978 to September 1993, and, if so, (2) whether it clearly and unmistakably was not aggravated during such service.  

If the examiner concludes that any hand disorder was aggravated during service, he or she should opine as to whether the increase was the result of the natural progression of the condition.

If the examiner concludes that any hand disorder did not clearly and unmistakably exist prior to the Veteran's period of military service from May 1978 to September 1993, he or she should provide an opinion as to whether the Veteran has a current hand disorder manifested by loss of grip strength, which began during active service, to include ACDTURA; is related to any incident of service, including ACDUTRA; or is related to an injury incurred during a period of INACDUTRA. 

If the examiner determines that the Veteran has a current hand disorder manifested by loss of grip that pre-existed his second or third period of active duty service (June 2004 to July 2005 and January 2007 to December 2009) or a verified period of ACDUTRA or INACDUTRA, he or she should provide an opinion as to whether the pre-existing disability underwent a worsening beyond its natural progression during that period of service.  

The examiner must also provide an opinion as to whether any identified hand disorder was caused or aggravated by a service-connected disability.  

The examiner must also address whether or not there are any symptoms related to the claimed disability manifested by loss of grip in the bilateral hands that cannot be attributed to a known diagnostic entity.  If there are any symptoms related to this claimed disability that cannot be attributed to a known diagnostic entity, the examiner should provide an opinion as to whether any such symptoms (to include any neurological signs and symptoms) represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

In rendering the requested opinion, the examiner must specifically consider and address the June 2009 Report of Medical History documenting the Veteran's report of chronic joint stiffness and the March 2010 VA examination findings of generalized weakness and decreased manual dexterity.  The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation, such as stiffness and weakness.

The complete rationale for any opinion expressed must be provided.  

10.  After all available records have been associated with the claims file and/or e-folder, forward the claims file to the physician that conducted the March 2010 VA foot examination, if available, for a supplemental medical opinion.  The claims file must be provided and the examiner should indicate review. 

The examiner must provide an opinion as to whether the Veteran's hammertoes began during active service, to include ACDTURA; are related to any incident of service, including ACDUTRA; or are related to an injury incurred during a period of INACDUTRA. 

If the examiner determines that the Veteran's hammertoes pre-existed his second or third period of active duty service (June 2004 to July 2005 and January 2007 to December 2009) or a verified period of ACDUTRA or INACDUTRA, he should provide an opinion as to whether the pre-existing disability underwent a worsening beyond its natural progression during that period of service.  

The examiner must also provide an opinion as to whether the Veteran's hammertoes were caused or aggravated by a service-connected disability.  

In rendering the requested opinion, the examiner must specifically consider and address the service treatment record indicating a right hammertoe in August 2004.

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The complete rationale for any opinion expressed must be provided.  

11.  After all available records have been associated with the claims file or Virtual VA e-folder, forward the claims file to the physician that conducted the March 2010 VA general medical examination, if available, for a supplemental medical opinion.  The claims file must be provided and the examiner should indicate review. 

The examiner must provide an opinion as to whether the Veteran has experienced hemorrhoids and/or GERD at any time since around December 2009, when he filed his claim for service connection, which began during active service, to include ACDTURA; are related to any incident of service, including ACDUTRA; or are related to an injury incurred during a period of INACDUTRA. 

If the examiner determines that the Veteran's hemorrhoids and/or GERD pre-existed his second or third period of active duty service (June 2004 to July 2005 and January 2007 to December 2009) or a verified period of ACDUTRA or INACDUTRA, he should provide an opinion as to whether the pre-existing disability underwent a worsening beyond its natural progression during that period of service.  

The examiner must also provide an opinion as to whether the Veteran's hemorrhoids and/or GERD were caused or aggravated by a service-connected disability.  

In rendering the requested opinion, the examiner must specifically consider and address the in-service assessment of an external hemorrhoid and the Veteran's March 2010 report of hemorrhoids with a date of onset in 1979 and intermittent flare-ups.  The examiner must also specifically consider and address the March 2005 post-deployment health assessment documenting the Veteran's report of frequent indigestion during his deployment and the Veteran's March 2010 report of GERD with a date of onset in 2003.  The examiner is advised that the Veteran is competent to report symptoms which are capable of his lay observation, including hemorrhoids and indigestion.  

If further examination of the Veteran is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The complete rationale for any opinion expressed must be provided.  

12.  After all available records have been associated with the claims file/e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected residuals of traumatic brain injury.   The claims file must be provided and the examiner should indicate review.   All findings should be reported in detail, utilizing the Compensation and Pension Examination traumatic brain injury (TBI) Examination Guidelines.

The examiner is asked to specifically address the degree to which the service-connected residuals of traumatic brain injury are manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

The examiner should specifically consider the assertions made by the Veteran's wife in her May 2010 letter that the Veteran's "sense of time is no longer there."  She reported that he had a complete unawareness as to how time functioned.  The examiner should also address the Veteran's wife's May 2010 report that the Veteran experienced balance issues and slurring of speech at the end of the day.   

As indicated above, all indicated tests and studies should be accomplished.  In this regard, the examiner should address the March 2010 VA traumatic brain injury examiner's recommendation that the Veteran complete neuropsychological testing and undergo neuropsychological examination.  

The complete rationale for any opinion expressed must be provided.  

13.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided an SSOC which includes citation to the pertinent regulations, including 38 C.F.R. §§ 3.310, 3.317.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


